Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The instant application having Application No. 16/808,326 is presented for examination by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 as directed to the non-statutory subject matter of a computer program.  The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101.  The terms network interface and processor can be implemented as software in the art.  They are clearly not a series of steps or acts to be a process, nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category. 
Claims 1, 5-9, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) steps to route messages to a peer and thus grouped as a certain method of organizing human interactions.  This judicial exception is not integrated into a practical application because the terms gossip message, domain, peer, and blocks are not particular to a technology.  There are parallel to terms in which humans operate. For example a gossip message is just information from one person to another.  The gossip protocol was created to mimic how humans spread information.  Domains are abstract.  Blocks are merely data and data is also abstract.  Peers are another name for people.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because people have been passing messages since the invention of written language.  Humans can make policy decisions on who should have access to the content and deliver accordingly.  The hardware to carry out these abstract steps is generic as well.  The claims indicated above fail to amount to significantly more because they are not rooted in technology or a solution in the art.  The claims not rejected at least attach the steps to a particular type of computer network.  Blockchain and their ledgers are sufficient in transforming an abstract message protocol into significantly more.


 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schvey et al., (USP 2018/0349621) hereinafter Schvey.
As per claims 1, 9, and 17, Schvey teaches a network interface configured to receive a gossip message originated from a domain anchor peer in a first security domain (0058; SA 1110 received message from SN 1102); and 
a processor configured to verify that block content within the gossip message does not violate a cross-domain security policy [identifies permissioned domain subspace; 0058] and in response to verification of the block content, update an endpoint of the gossip message with an address of a domain anchor peer in a second security domain (determine A1 as to permissioned leader node A1; 0037 and 0059), wherein the processor is further configured to control the network interface to transmit the updated gossip message to the domain anchor peer in the second security domain [propagates messages to permissioned leader node A1; 0037 and 0059].
As per claims 2, 10, and 18, Schvey teaches the gossip message comprises block content from a blockchain shared between the first and second security domains (0058).
As per claims 3, 11, and 19, Schvey teaches the block content comprises block hashes (0049), block numbers (0048), and transaction data (Fig. 8, 808) stored on a blockchain ledger (0040) of the domain anchor peer in the first security domain (Fig. 4 and 0046 and 0050).
As per claims 4, 12, and 20, Schvey teaches the first security domain comprises a high side of a blockchain network (service nodes; 0039) and the second security domain comprises a low side of the blockchain network (validating nodes; 0037), and the low side is logically (Fig. 2) and physically isolated from the high side (Fig. 7A).
As per claims 5 and 13, Schvey teaches the cross-domain security policy identifies data which cannot pass from the first security domain to the second security domain (0037, permissioned; 0039; filtering rules; 0058; information is not accessible by Party C).
As per claims 6 and 14, Schvey teaches the cross-domain security policy identifies data which is allowed for storage in the first and second security domains (0037, permissioned; 0039; filtering rules; 0050 common space 808).
As per claims 7 and 15, Schvey teaches to verify that sensitive channel membership information of the first security domain is not included within the gossip message prior to transmission of the updated gossip message to the second blockchain peer [messages get sent to peers that have permission to the content referenced in the message only; 0037 and 0050].
As per claims 8 and 16, Schvey teaches the network interface is further configured to receive a request to transmit the gossip message from the domain anchor peer in the second security domain, and the processor is configured to transmit the request to transmit to the domain anchor peer in the first security domain [all service nodes can request updates from other domain; 0039; messages are allowed to make certain calls into certain other subspaces; 0048]

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431